FILED
                             NOT FOR PUBLICATION                             MAR 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JIAJIE LUO,                                       No. 08-70519

               Petitioner,                        Agency No. A097-369-438

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jiajie Luo, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his applications for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and for substantial evidence factual findings. Husyev v. Mukasey,

528 F.3d 1172, 1177 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding based

on the inconsistency between Luo’s original and subsequent accounts of the factual

basis for his claim, see Husyev, 528 F.3d at 1183 (omission of petitioner’s political

activism in his application and interview went to the heart of his claim), and based

on the implausible account of the omission of his father’s flight from China in his

original application, see Li v. Ashcroft, 378 F.3d 959, 963-64 (9th Cir. 2004)

(adverse credibility finding supported where petitioner omitted wife’s forced

sterilization from prior accounts and immigration judge addressed proffered

explanation for omission). We also reject Luo’s contention that the agency erred

by failing to consider two corroborating documents because the IJ stated that she

examined the documentary evidence, and Luo has not overcome the presumption

that the agency reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592,

603 (9th Cir. 2006). Accordingly, in the absence of credible testimony, we deny

the petition as to Luo’s asylum and withholding of removal claims.

      PETITION FOR REVIEW DENIED.




                                          2                                      08-70519